Title: From Thomas Jefferson to Edmond Charles Genet and George Hammond, 12 July 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles,Hammond, George



Sir
Philadelphia July 12. 1793

The President of the US. desirous of having done what shall be strictly conformeable to the treaties of the US. and the laws respecting the several representations received from yourself and the Minister Plenipotentiary of Great Britain on the subject of vessels arming or arriving within our ports, and of prizes, has determined to refer the questions arising thereon to persons learned in the laws. As this reference will occasion some delay, he will expect from both parties that in the mean time the Little Sarah or Little Democrat, the ships Jane and William in the Delaware, the Citoyen Genet and her two prizes the Lovely lass and Prince William Henry and the brig Fanny in the Chesapeake do not depart until his ultimate determination shall be made known. You may be assured, Sir, that the delay will be as short as possible, and the object of it being to obtain the best advice possible on the sense of the laws and treaties respecting the several cases, I am persuaded you will think the delay well compensated. I have the honor to be with sentiments of the most perfect esteem & respect Sir Your most obedient & most humble servt

Th: Jefferson

